The opinion of the court was delivered,
by Read, J.
The 11th section of the act relating to corporations and to estates, held for corporate, religious, and charitable uses, passed the 26th April 1855, is a copy in principle of the statute of 9 Greo. 2, chap. 86, restraining gifts to charitable uses, with certain differences arising from a different state of society. In Pennsylvania our law permits property to pass by will or deed, whether it be real or personal, whilst in England the restraint is confined to land, which, however, can only be conveyed by deed, and no case comes within, the statute unless the gift be for a charitable use.
A religious purpose is a charitable purpose, but our act places the question beyond all doubt, for it uses both terms, “ religious or charitable uses.”
The legacy in this case is to a religious society, called in the will the Associate Congregation of Shenango, and is clearly for the advancement of religion, and it is therefore a religious use, and also a charitable use, and within the provisions of 11th and 15th sections, which prohibit any such bequest, unless the will had been executed one calendar month before the decease of the testator. The will in this ease was executed only three days before the death of the testator, and the court below were therefore right in their decision: Price v. Maxwell, 4 Casey 23.
Judgment affirmed.